57 F.3d 1066NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
IN RE:  JEFFREY TODD KEPLINGER, Petitioner.
No. 94-8096.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995.Decided June 19, 1995.

Jeffrey Todd Keplinger, Petitioner Pro Se.
DISMISSED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jeffrey Todd Keplinger, a West Virginia inmate, filed this mandamus petition complaining that he had been transferred to a new facility where he had no access to a law library, religious services, or his personal computer.  Keplinger noted that he had moved for relief from these conditions in an ongoing district court action, but the district court had failed to act on the motion.  In a subsequent communication with this court, Keplinger noted that the district court was now dealing with the issue.  Therefore, although we grant permission to proceed in forma pauperis, we deny Keplinger's motion to stay the proceedings pending final judgment in the district court and dismiss Keplinger's mandamus petition as moot.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


*
 This ruling will of course have no effect on the underlying district court action